LETTS, Chief Judge,
specially concurring:
I find myself reluctantly concurring with Judge Wessel. It is tempting to agree with the dissent because of the prosecutor’s reprehensible conduct. Nonetheless, I feel to do so would merely permit of an obviously guilty defendant to put society to the enormous expense and trouble of retrying him. In my view it is not the function of this court to teach prosecutors how to behave.
It is up to the trial judge to keep the decorum in his court and I will not presume to reverse Judge Kaplan based on the record before us. It goes without saying that to pull the knife-in-the-jury-rail trick is deserving of rebuke. However, defense counsel’s reaction to it being done was hardly one of outrage and I cannot see fundamental error under all the circumstances.